 


109 HCON 123 IH: Supporting the goals and ideals of the Day of Silence with respect to discrimination and harassment faced by lesbian, gay, bisexual, and transgender individuals in schools.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 123 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Engel (for himself, Mr. Owens, Ms. Baldwin, Mr. Wexler, Mr. Meehan, Mr. Farr, Ms. Woolsey, Ms. Norton, Mr. Delahunt, and Ms. Schakowsky) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the Day of Silence with respect to discrimination and harassment faced by lesbian, gay, bisexual, and transgender individuals in schools. 
 
Whereas the Day of Silence is a day on which students take a vow to remain silent for a full day in order bring attention to the harassment and discrimination faced by lesbian, gay, bisexual, and transgender individuals in schools, including students, teachers, and other school staff; 
Whereas the Gay, Lesbian, and Straight Education Network, in partnership with the United States Student Association, has designated April 13, 2005, as the Day of Silence; 
Whereas more than 300,000 students from more than 3,000 junior and high schools participated in the Day of Silence in 2004; 
Whereas the 2003 Gay, Lesbian, and Straight Education Network National School Climate Survey illustrates the pervasive harassment and victimization of lesbian, gay, bisexual, and transgender students; 
Whereas more than 80 percent of lesbian, gay, bisexual, and transgender students have been verbally harassed at school by their peers because of their sexual orientation, gender identity, or expression; 
Whereas in 2003, nearly 20 percent of lesbian, gay, bisexual, and transgender students were physically assaulted by their peers at school because of their sexual orientation, gender identity, or expression; 
Whereas almost 40 percent of lesbian, gay, bisexual and transgender students reported that faculty and staff never intervene when homophobic language is used in their presence; 
Whereas almost 30 percent of lesbian, gay, bisexual, and transgender students reported missing at least one entire school day in the last month because they felt unsafe; 
Whereas lesbian, gay, bisexual, and transgender youth who experienced verbal harassment because of their sexual orientation at least some of the time were twice as likely to report that they did not plan to attend college than youth who never or rarely experienced such harassment; 
Whereas unchecked harassment and discrimination based on sexual orientation and gender identity or expression may have a negative impact on student academic performance such that grade point averages may be significantly lower; 
Whereas 42 States do not have laws protecting lesbian, gay, and bisexual students from discrimination or harassment that occurs at school because of sexual orientation, gender identity, or expression; 
Whereas 47 States do not have laws protecting students from discrimination or harassment because of their gender identity or expression when it occurs at school; 
Whereas every child should be guaranteed an education free from discrimination and harassment on the basis of sexual orientation, gender identity, or expression; and 
Whereas April 13, 2005, would be an appropriate day to observe the Day of Silence: Now, therefore, be it; 
 
That the Congress— 
(1)supports the goals and ideals of the Day of Silence; 
(2)requests that the President issue a proclamation calling on the people of the United States to observe the Day of Silence with appropriate ceremonies, programs, and activities; and 
(3)encourages each city and State to adopt laws to prohibit discrimination and harassment against students, teachers, and other school staff on the basis that they are lesbian, gay, bisexual, or transgendered so that our schools are institutions where all individuals are able to focus on learning. 
 
